Citation Nr: 1335934	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of anal fissures before April 6, 2010.  

2.  Entitlement to an initial rating higher than 30 percent for residuals of anal fissures from April 6, 2010. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1982 to July 1986 and from January 2003 to January 2005.  The Veteran had National Guard service, which included federalized service with the National Guard from September 2005 to October 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2008, the Veteran withdrew his claim for an increased rating for a left elbow disability. 

In February 2009, the Veteran filed a claim for an increased rating for left ear hearing loss, which continues to be referred to the RO for appropriate action.  

In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In a rating decision in August 2010, the RO granted service connection for residuals of anal fissures.  The Veteran filed a notice of disagreement with the effective date assigned for the grant of service connection and with the initial rating.  In a rating decision in August 2012, the RO assigned an effective date of November 1, 2005, the day after separation from service for the grant of service connection.  In addition, a 30 percent rating was assigned for residuals of anal fissures, from April 6, 2010.  A statement of the case was issued in August 2012.

The Board accepts correspondence in October 2012 as a substantive appeal on the claim for increase only.  




In March 2010 and February 2013, the Board remanded the increased rating claim for residuals of anal fissures, along with the claim for service connection for bigeminal rhythm to the RO for further development.  

In a July 2013 rating decision, service connection for bigeminal heart rhythm was granted.  This represents a full grant of the benefit sought with respect to that issue.  


FINDINGS OF FACT

1.  Throughout the appeal period, the residuals of anal fissures more nearly approximate occasional involuntary bowel movements, necessitating wearing of a pad. 

2.  Residuals of anal fissures do not result in extensive leakage and fairly frequent involuntary bowel movements.  


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for an initial rating of 30 percent for residuals of anal fissures have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7332 (2013).

2.  The criteria for an initial rating higher than 30 percent at any time during the appeal for residuals of anal fissures have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7332 (2013).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



On the initial rating claim, the RO provided pre-adjudication VCAA notice by letter, dated in May 2006 on the underlying claim of service connection. 

Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating, following the initial grant of service connection.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records. 

The Veteran was afforded VA examinations in April 2010 and in June 2013.  As the reports of the VA examinations are based on the Veteran's medical history and describe the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence necessary to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under Diagnostic Code 7335, an anal fissure is rated for impairment of sphincter control.  Under Diagnostic Code 7332, impairment of rectal and anal sphincter control is rated 0 percent when healed or slight, without leakage.  The criteria for a 10 percent rating are constant slight or occasional moderate leakage.  



The criteria for a 30 percent are occasional involuntary bowel movements, necessitating the wearing of a pad.  The criteria for a 60 percent are extensive leakage and fairly frequent involuntary bowel movements.

Evidence and Analysis

In the rating decision in August 2010, the RO assigned an initial noncompensable rating for residuals of anal fissures under 38 C.F.R. § 4.114, Diagnostic Code 7332 before April 6, 2010, and a 30 percent rating from April 6, 2010.  

For a rating before April 6, 2010, private medical records in November 2005 show that the Veteran complained of significant pain during a bowel movement with bright red blood after a bowel movement.  The pertinent finding was a small anal tear.  In December 2005, the Veteran complained of excruciating pain with hard stools and little relief from constipation.  In May 2006, the Veteran complained of increased pain as the stools became harder.  In December 2006, the assessment was recurrent anal fissure, and in January 2007 an internal sphincterotomy was done.  It was noted that the Veteran had a long history of anal fissure and that it had healed by conservative management over the previous several months, but had recurred.  After the surgery the Veteran complained of sharp pain at the site of the incision with bowel movements and occasional spotting with bowel movements.  

In February 2007, it was noted that the fissure had healed.  In March 2007, a perirectal abscess was incised and drained.  In April 2007, the anal fissure was described as severe.  

In August 2007 the Veteran testified that he had leakage on a daily basis.  He stated that he preferred to change underwear rather than wear a pad and that he essentially stayed at home with increased symptoms.  In December 2009, the Veteran testified that he had leakage daily and occasional involuntary bowel movements.




The findings of recurrent anal fissure and occasional involuntary bowel movements more nearly approximate the criteria for a 30 percent rating under Diagnostic Code 7332 before April 6, 2010.  38 C.F.R. § 4.7.  

In the absence of extensive leakage and fairly frequent involuntary bowel movements, the criteria for a 60 percent rating under Diagnostic Code 7332 before April 6, 2010, had not been met any time.  

As for rating higher than 30 percent from April 6, 2010, on VA examination in April 2010, occasional rectal bleeding was noted.  Although frequent involuntary bowel movements were reported, fecal incontinence requiring pads was noted to be mild.  The VA examiner found no rectal prolapse, no sphincter impairment, no hemorrhoids, no anorectal fistula, and no anal or rectal stricture. 

On VA examination in June 2013, the symptoms were similar to the symptoms on VA examination in April 2010, namely, irregular bowel movements and fecal incontinence necessitating wearing of a pad.  It was noted that the Veteran usually changed one pad a day for intermittent leakage.  Sphincter tone was noted to be weak but present.  

In the absence of extensive leakage and fairly frequent involuntary bowel movements, the criteria for a 60 percent rating under Diagnostic Code 7332 from e April 6, 2010, had not been met any time. 

The Board finds no other applicable Diagnostic Code.  

In summary, the evidence supports a 30 percent rating throughout the appeal period, but the preponderance of the evidence is against a rating higher than 30 percent at any time during the appeal.  







Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability level and symptomatology.  In other words, the Veteran does not have symptomatology not already encompassed in the rating criteria and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised the claim for a total disabled rating for compensation based on individual unemployability and the claim is not reasonably raised by the record.  




See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

Throughout the appeal, a 30 percent rating for residuals of anal fissures is granted.  

Throughout the appeal, a rating higher than 30 percent for residuals of anal fissures is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


